Citation Nr: 1822808	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for residuals of a left fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and residuals of a left fifth metacarpal fracture, rated 0 percent each, both effective July 12, 2011.  


FINDINGS OF FACT

1.  At no time during the pendency of the claim is the Veteran's hearing acuity shown to have been worse than level I in the right ear and level II in the left

2.  The Veteran's service-connected residuals of left little finger include arthritis of a single minor joint and pain.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (Code) 6100 (2017).

2.  A compensable rating for residuals of a left fifth metacarpal fracture is not warranted .  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5230, 5227 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  This appeal is from the rating decision that granted service connection and assigned disability ratings and effective date for the awards.  Accordingly, the purpose of statutory notice was met, and such notice was no longer necessary.  A statement of case properly provided notice in the downstream issues of entitlement to increased initial ratings.

VA has obtained all relevant service, and postservice (private and VA) treatment records.  The Veteran was afforded VA examinations in July 2013 and September 2014.  A review of the record did not find an allegation of worsening since the September 2014 examination for bilateral hearing loss or since the July 2013 examination for residuals of a left fifth metacarpal fracture.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination testing (by Maryland CNC list) in combination with the average puretone  thresholds, which are obtained from puretone audiometry in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000 Hz.) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

Osteoarthritis established by X-ray is rated on the basis of limitation of motion under the appropriate diagnosis codes for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion a 10 percent rating is assigned with X-Ray evidence of arthritis affecting 2 or more major joints or 2 or more groups of minor joint.  38 C.F.R. § 4.71a, Code 5003.  Multiple involvements of interphalangeal, metacarpal, and carpal joints are considered groups of minor joints.  38 C.F.R. § 4.45(f)

Under Code 5230, any ring or little finger limitation of motion is rated 0 percent.  Under Code 5227 ankylosis of a little finger favorable or unfavorable is rated 0 percent.  A little finger disability may be rated 10 percent under Code 5156 if there is amputation (or functional loss equivalent to amputation) of the little finger at the proximal interphalangeal joint.  38 C.F.R. § 4.71a.

When the appeal is from the initial rating assigned with an award of service connection, the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned based on facts found.  See Fenderson v. West, 12 Vet. App. at 125-26 (1999). 

Reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Bilateral Hearing Loss

On July 2013 VA examination, audiometry revealed that puretone thresholds, in decibels were:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
75
80
LEFT
30
35
90
100

Puretone threshold averages were 53 decibels in the right ear and 64 decibels in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left.

The Veteran reported that he has difficulty understanding conversation with background noise, causing him to isolate himself.  

On September 2014 VA examination audiometry, puretone thresholds were:





HERTZ



1000
2000
3000
4000
RIGHT
20
30
70
75
LEFT
25
35
90
110

The average puretone thresholds were 49 decibels in the right ear and 65 in the left.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.

The examiner noted that the effect of the hearing loss was difficulty hearing in an occupational setting and no effect on daily activities.  

Neither official audiometry during the period under consideration shows a hearing loss disability warranting a compensable rating under the schedular criteria.  The July 2013 VA examination found (under Table VI) level I acuity in the right ear and level II acuity in the left.  The September 2014 VA audiometry examination found (also under Table VI) level I hearing acuity in the right ear and level II acuity in the left.  Under Table VII the findings on each examination warrant a 0 percent rating under Code 6100.  Neither examination found an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86 (so as to warrant rating under the alternate criteria in Table VIA).  Therefore, the level of hearing impairment is not shown to have risen yet to a level warranting a compensable rating.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing acuity by his own opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under governing regulation (38 C.F.R. § 4.85) hearing acuity must be established by audiometry specified in the regulation.  The findings on each audiometry during the evaluation period in accordance within the regulatory guidelines place the Veteran's hearing acuity squarely with the criteria for a 0 percent rating.  The types of impairment he describes (which the Board has no reason to question and accepts at face value), some difficulty understanding conversation with background noise and at work is contemplated by the criteria for the 0 percent schedular rating assigned.  The preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.

Residuals of a Left Fifth Metacarpal Fracture

On July 2013 VA examination the diagnosis, in pertinent part, was left fifth metacarpal fracture with residual pain at the fracture site.  It was noted that arthritis was confirmed by imaging studies of the left hand.  The Veteran did not report any flare-ups and range of motion testing was within normal limits.  Left hand grip strength of the was 5/5.  The finger was not ankylosed.  It was noted that there was painful motion of the little finger, weakened movement, and fatigability.

The manifestations of the Veteran's left fifth metacarpal fracture consist of 
X-Ray confirmed arthritis and complaints of pain.  Accordingly, the disability is to be rated under Code 5003 based on limitation of motion of the affected part.  Limitation of little finger motion is rated under Code 5230, which does not provide for a compensable rating.  38 C.F.R. § 4.71a.  The analysis turns to whether the disability may be alternatively rated compensable under another applicable code.  Ankylosis of the finger is rated under Code 5227, which also does not provide for a compensable rating; regardless, the finger is not ankylosed.  Consequently, the analysis returns to the criteria under Code 5003 pertaining to ratings where there is arthritis with noncompensable limitation of motion or no limitation of motion.  Under Code 5003 a 10 percent rating is to be assigned for major joint or group of minor joints affected by arthritis with less than compensable limitation of motion, or in the absence of limitation of motion for 2 or more major joints or 2 or more groups of minor joints affected by arthritis.  [As noted above, multiple involvements of metacarpal, carpal, and interphalangeal joints are considered groups of minor joints.]  Here, the service-connected entity in question consists of a single minor joint affected by arthritis, and the limitation of motion is noncompensable. Without evidence of major joint or minor joint group (or multiples of such) involvement  the criteria for 10 percent rating under Code 5003 are not met, and a compensable rating under Code 5003 is not warranted.  See 38 C.F.R. § 4.31.  The functional loss shown is not equivalent to amputation and a rating under Code 5156 is not for consideration.  
The Veteran has not identified any impairment not encompassed in the schedular criteria.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.

A compensable rating for residuals of a left fifth metacarpal fracture is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


